Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Printer Rush, internal communication, received on 1/22/2022

                                       Corrected EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for previous examiner’s amendment was given in an interview with Mr. Jackrel on
12/17/2021.  Additionally now claim 5 is amended as response to Printer rush(1/22/2022).

The application has been amended as follows:
1. (previously  Amended) A light emitting structure, comprising:
a layered stack comprising a first set of doped layers, a second layer, a light emitting
layer positioned between the first set of doped layers and the second layer, and an electrical
contact to the first set of doped layers, wherein:
the first set of doped layers, the second layer, and the light emitting layer
comprise semiconductor materials;
the first set of doped layers comprises a first sub-layer, a second sub-layer, and a
third sub-layer, the third sub-layer being adjacent to the light emitting layer;
the first, second and third sub-layers comprise a first, second and third
superlattice, respectively;
well layers of the second superlattice are thicker than well layers of the first and

barrier layers of the second superlattice are thinner than barrier layers of the first
and third superlattices;
the electrical contact to the first set of doped layers is made to the second sublayer;
the first, second and third sub-layers are doped n-type; [[and]]
an electrical conductivity of the second sub-layer is higher than an electrical
conductivity of the first and third sub-layers;
the light emitting layer comprises a fourth superlattice;
the second layer comprises a fifth superlattice; and
the fifth superlattice is a chirped superlattice comprising changing well layer
thicknesses, changing barrier layer thicknesses, or changing well layer and barrier layer
thicknesses through the fifth superlattice.
2. (Original) The light emitting structure of claim 1, wherein:
light with a wavelength shorter than 300 nm that is emitted from the light emitting
layer passes through the first set of doped layers before being emitted from the light
emitting structure; and
the second sub-layer absorbs from 10% to 60% of the light emitted from the light
emitting layer that reaches the second sub-layer.
3. (Original) The light emitting structure of claim 1, wherein the well layers
of the second superlattice comprise materials with lower bandgaps than the well layers of
the first and third superlattices.
4. (Cancelled)
5. (Currently amended) The light emitting structure of  claim 1 [[4]],  , wherein the first,
second, third, fourth, and fifth superlattices each comprise sets of GaN well layers and

6. (previously Amended) The light emitting structure of claim 1 [[4]], wherein
the [[fifth]] chirped superlattice is a p-type chirped superlattice comprising changing well
layer thicknesses, changing barrier layer thicknesses, or changing well layer and barrier
layer thicknesses through the fifth superlattice.
7. (previously Amended) A light emitting structure, comprising:
a layered stack comprising a first set of doped layers, a second layer, a light emitting
layer positioned between the first set of doped layers and the second layer, and an electrical
contact to the first set of doped layers, wherein:
the first set of doped layers, the second layer, and the light emitting layer
comprise semiconductor materials;
the first set of doped layers comprises a first sub-layer, a second sub-layer, and a
third sub-layer, the third sub-layer being adjacent to the light emitting layer;
the electrical contact to the first set of doped layers is made to the second sublayer;
the first, second and third sub-layers are doped n-type;
an electrical conductivity of the second sub-layer is higher than an electrical
conductivity of the first and third sub-layers;
the first, second and third sub-layers comprise a first, second and third
superlattice, respectively;
the light emitting layer comprises a fourth superlattice;
the second layer comprises a fifth superlattice; [[and]]
the first, second, third, fourth, and fifth superlattices each comprise sets of GaN
well layers and AlN barrier layers; and
the fifth superlattice is a chirped superlattice comprising changing well layer

thicknesses through the fifth superlattice.
8. (Original) The light emitting structure of claim 7, wherein:
light with a wavelength shorter than 300 nm is emitted from the light emitting
layer and passes through the first set of doped layers before being emitted from the light
emitting structure; and
the second sub-layer absorbs from 10% to 60% of the light emitted from the light
emitting layer that reaches the second sub-layer.
9. (Original) The light emitting structure of claim 7, wherein well layers of
the second superlattice are thicker than well layers of the first and third superlattices.
10. (Currently Amended) The light emitting structure of claim 7, wherein the
[[fifth]] chirped superlattice is a p-type chirped superlattice comprising changing well
layer thicknesses, changing barrier layer thicknesses, or changing well layer and barrier
layer thicknesses through the fifth superlattice.
11. – 26. (Cancelled)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816